Citation Nr: 1132956	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic sinusitis.

2.  Entitlement to a rating in excess of 10 percent for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel




INTRODUCTION

The Veteran retired from the active military in October 2004 with more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision which granted service connection for vertigo and for sinusitis, assigning a 10 percent disability rating for each.  The Veteran appealed the rating that was assigned.  Prior to the Board's review of the evidence, the Veteran submitted additional medical records and asked that his claim be remanded for the issuance of a supplemental statement of the case.  In May 2008, the Board remanded the Veteran's claim to comply with his request.  The requested development having been accomplished, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
   

FINDINGS OF FACT

1.  The objective evidence does not show that the Veteran's vertigo causes dizziness with occasional staggering. 

2.  The medical and lay evidence does not show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis; or near constant sinusitis.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for vertigo have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.1, 4.87 DC 6204 (2010).

2.  Criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.1, 4.97 DC 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  

In any claim for increase, staged ratings are for consideration.  
 
Vertigo 

The Veteran's service connected vertigo is currently rated at 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6204.  Under DC 6204, a 10 percent disability rating is assigned when vertigo causes occasional dizziness.  A 30 percent rating is assigned when vertigo causes dizziness and occasional staggering.  It is noted that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.

In this case, the Veteran filed a claim for vertigo in January 2006.  He was provided with a VA examination in March 2006 at which he reported having recurring vertigo since New Year's eve in 1991.  He reported that when the episodes first began he was hospitalized and numerous tests were run which determined that he had a severe maxillary sinus infection.  The Veteran was treated with antibiotics and put on blood pressure medication.  The Veteran reported that the vertigo occurred fairly regularly, but he stated that the only thing that he had been given for the vertigo was hydrochlorothiazide.  The Veteran indicated that he had vertigo every time he was on the toilet for a bowel movement, and he stated that he would have to close his eyes until the episode passed.  He stated that the closing of his eyes did make the room stop spinning and seemed to help.  The Veteran also reported that vertigo occurred in the morning, not daily, but frequently, when he first sat up to get out of bed and he would have to sit on the side of the bed for several minutes until the episode passed.  

The Veteran was granted service connection for vertigo and assigned a 10 percent rating for occasional dizziness.  The Veteran disagreed with this determination, arguing that his vertigo causes dizziness and staggering.

In June 2006, the Veteran enrolled in the VA health care system.  He was seen with complaints of vertigo and allergies.  The Veteran reported dizziness after bowel movements and dizziness in the morning since 1991.

In a September 2007 VA treatment record, it was noted that the Veteran experienced symptoms of vertigo approximately twice per month.  No other treatment of vertigo was shown in the treatment records.

While the Veteran has alleged that his vertigo causes dizziness and staggering, no objective evidence substantiates this assertion.  In the treatment records that are of record, there is almost no mention of vertigo, aside from one record which noted vertigo approximately twice per month.  

The Veteran has asserted that his vertigo causes dizziness and staggering, and lay testimony is competent to establish the presence of observable symptomatology.  Likewise, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has asserted that his vertigo causes dizziness and staggering, but this statement was provided without example or explanation and contained no details that might enable the Board to evaluate the merit of such a statement.  Having reviewed the Veteran's claims file, his only examples of when vertigo occurred were when he was sitting on the toilet or sitting on the bed, neither of which involved staggering.  Moreover, the Veteran's statements are not bolstered by any tangible evidence that he has sought any treatment for vertigo since filing his claim for an increase, and those treatment records that are available make no mention of staggering.  

As such, the Board concludes that the Veteran's statements are not sufficiently credible to establish the fact propounded, particularly when considering the statements in conjunction with the general lack of treatment for vertigo.  Accordingly, the Board finds the evidence simply does not support a higher rating for vertigo.
 
Given this conclusion, the Veteran's claim is denied.

Sinusitis 

The Veteran's service connected sinusitis is currently rated at 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent rating is assigned when a Veteran has one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or when a Veteran has between three and six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or when he has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or, when there a Veteran has near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In this case, the Veteran filed a claim for sinusitis in January 2006.  He was provided with a VA examination in March 2006 at which he reported having a septoplasty while in service.  The surgery helped with the Veteran's breathing, but he reported having continued problems with sinus congestion bilaterally in the maxillary region with recurrent sinus infections.  The Veteran reported having had sinus infections approximately two to three times per year, and he added that every time he contracted a cold he would develop a sinus infection that required antibiotics.  X-rays of the Veteran's sinuses were clear.  It is noted that there was no indication that bed rest was ever required to treat a bout of sinusitis.

The Veteran was granted service connection for sinusitis and assigned a 10 percent rating.  He disagreed with this determination, arguing that he experienced more than three incapacitating episodes of sinusitis each year; yet, he failed to bolster such an assertion with any actual evidence of these alleged incapacitating episodes.  For example, no antibiotic receipts were presented and no treatment records show medical treatment for sinusitis.

In June 2006, the Veteran enrolled in the VA health care system.  He was seen with complaints of vertigo and allergies.  The Veteran reported chronic sinus infections.  He was prescribed medications and a nasal spray, (although none were antibiotics).   No other treatment of sinusitis has been shown since that time.

The Board has reviewed the entirety of the evidence, but for the reasons discussed below finds that the Veteran's service connected sinusitis is appropriately rated.  

In order to receive a rating in excess of 10 percent for sinusitis, it must be shown that the Veteran's sinusitis causes three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis; or near constant sinusitis.  However, none of these criteria are shown by the medical and lay evidence of record.

In his notice of disagreement, the Veteran argued that a higher rating was warranted because he had more than three incapacitating episodes of sinusitis each year.  However, as described, an incapacitating episodes of sinusitis means that bed rest was required along with treatment by a physician.  In this case, there is no record of bed rest being needed and no indication of treatment for even a single episode of sinusitis during the course of the Veteran's appeal.  It was mentioned in one treatment record that the Veteran had chronic sinusitis, but this much has already been acknowledged by virtue of the fact that sinusitis has been service connected.

While the Veteran is competent to report incapacitating episodes of sinusitis, he has not specifically documented or even alleged being bedridden; and no evidence of record shows that the Veteran has ever been bedridden during the course of his appeal as a result of a bout of sinusitis.  

There is similarly no evidence or allegation of six non-incapacitating episodes per year of sinusitis that are characterized by headaches, pain, and purulent discharge or crusting.  The VA treatment records do not show treatment for any episodes of sinusitis, and the Veteran has not alleged that he has 6 or more non-incapacitating episodes per year of sinusitis; rather, at most he has reported closer to three episodes.  Additionally, at his VA examination it was noted that the Veteran had approximately 2-3 sinus infections each year. 

Near constant sinusitis has also not been shown or alleged.  The VA treatment records do not show any treatment of any sinus infection during the numerous trips the Veteran made to the VA medical center during the course of his appeal.  Given the number of doctors' appointments without the presence of any overlapping sinus infection, allows the conclusion to be drawn that the Veteran does not have constant sinusitis.  

Chronic osteomyelitis has also not been shown by the evidence of record.

As such, the criteria for a rating in excess of 10 percent for sinusitis have not been met, and the Veteran's claim is therefore denied.

II.  Extraschedular Consideration.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about either the Veteran's sinusitis or his vertigo that would render the schedular criteria inadequate.  The Veteran's main symptoms are sinus infections and dizziness which are specifically contemplated in the ratings that are assigned.  Additionally, there is no showing that either sinusitis or vertigo causes any significant functional impairment.  As such, it would not be found that the Veteran's vertigo and sinusitis meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for sinusitis and vertigo were granted.  He then appealed the downstream issue of the ratings that had been assigned.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the aforementioned law with regard to those issues.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements.  There is also no indication that the Veteran has received any private treatment during the course of his appeal for either vertigo or for sinusitis.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's sinusitis and/or vertigo since the March 2006 VA examination, and therefore, no obligation to obtain an additional examination exists.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating in excess of 10 percent for chronic sinusitis is denied.

A rating in excess of 10 percent for vertigo is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


